PER CURIAM.
The construction of this statute, which was in affirmance of the immemorial usage of Virginia, and consequently of our common law, has uniformly been, and the practice accordingly, that the recognition by the party executing the instrument, that any scroll annexed to his name is his seal, whether put there by him or another, before or after the execution of the instrument, constitutes it his deed; in analogy to the common law, which holds, that the acknowledgment of a seal of wax, as his seal, by the party executing an instrument, makes it his deed, no matter when or by whom the seal was attached to the paper or parchment. Here, the parties executing the instrument in question, declare in writing, that the scrolls annexed to their names, or rather to which their names are annexed, put there by the printer who prepared the instrument in blank, are their seals. The judgment is affirmed.